Case 15-28100-AJC Doc 539 Filed 10/27/20 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
www.fisb.uscourts.gov

IN RE: CHAPTER 11

Star Computer Group, Inc., CASE NO. 15-28100-AJC

ew et ee ee ee

DEBTOR

 

LIQUIDATING TRUSTEE POST-CONFIRMATION
QUARTERLY OPERATING REPORT

FOR THE PERIOD
FROM January 1, 2020 TO March 31, 2020

Comes now Joseph J. Luzinski, solely as liquidating trustee for the above-named debtor files this Post-
Confirmation Quarterly Operating Report in accordance with the Guidelines established by the United States
Trustee and the debtors' chapter 11 plan and FRB 2015.

In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct te the bes/of my knowledge.

   

 

 

 

 

Signed: Date: rola 2
es ‘
Datel IE Lvemsk
Y Print Name
Linudafrg Trafrse
Title J

Trust's Address Attorney's Address
and Phone Number: and Phone Number:
Star Computer Group, Inc. Stearns, Weaver, Miller, Weissler,
c/o Development Specialists, Ir Alhadeff & Sitterson, P.A.
500 West Cypress Creek Road Patricia A. Redmond
Suite 400 150 West Flagler Street
Fort Lauderdale, FL 33309 Miami, FL 33130
Tel. (305) 374-2717 Telephone (305) 789-3200

' The Debtors in the Chapter 11 Cases, along with the business addresses and the last four (4) digits of the Debtor’s federal
tax identification number, if applicable, are: Star Computer Creditor's Trust c/o Development Specialists, Inc., 500 West Cypress Creek
Road. Suite 400, Fort Lauderdale. Florida 33309
Case 15-28100-AJC Doc 539 Filed 10/27/20 Page 2 of 6

 

 

 

 

 

 

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 1
POST CONFIRMATION
QUESTIONNAIRE
YES* NO
1. Have any assets been sold or transferred outside the normal course of business, or outside
the Plan of Reorganization during this reporting period? xX
2.
Are any post-confirmation sales or payroll taxes past due? Xx
3:
Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent? xX
4
Is the Debtor current on all post-confirmation plan payments? x

 

 

 

 

 

 

*If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

Questionnaire Supplemental Reponse
4. Debtor Prepared a final distribution on claims in December 2019.

CE INFORMATION

>

Are all premium payments current?
*If the answer to any of the above questions is "NO," provide a detailed explanation ona separate sheet.

 

*Insurance policies are not needed.

Insurance Supplemental Reponse
1. The esatate has been fully administered, so insurance is no longer necessary.
2. The esatate has been fully administered, so insurance is no longer necessary.

TION OF INSURANCE
Amount

TYPE of POLICY and

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Star Computer Creditor's Trust finalized all activity and distributions December 27, 2019.

Estimated Date of Filing the Application for Final Decree: March 2021

 

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are true and gorrect to the best of my knowledge and belief.

this (9 day of October , 2020

 
Case 15-28100-AJC Doc 539 Filed 10/27/20 Page 3 of 6

QUARTERLY OPERATING REPORT -
POST CONFIRMATION

ATTACHMENT NO. 2

CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

Case Name:

Star Computer Group, Inc.

 

Case Number:

Confirmation Date:

 

15-28100-AJC

13-Jun-16

 

 

All items must be answered. Any which do not apply should be answered “none” or “N/A”.

|. CASH (Beginning of Period)

2. INCOME AND RECEIPTS

(i) Income
(ii) Other
Total Receipts

3. DISBURSEMENTS
a. Operating Expenses (Fees/Taxes):

(i)

(ii)
(iii)
(iv)

U.S. Trustee Quarterly Fees
Federal Taxes

State Taxes

Other Taxes

b. All Other Operating Expenses:

c. Plan Payments:*

(i)
(ii)
(iii)
(iv)
(v)
(vi)
(vii)

(viii)

Administrative Claims

Class One

Class Two

Class Three

Class Four

Class Five

Class Six

Payments from Recourse Funds
(Attach additional pages as needed)

Total Disbursements (Operating & Plan)

|. CASH (End of Period)

 

 

Quarter Post Confirmation Total
0 | 0|

 

 

 
Case 15-28100-AJC Doc 539 Filed 10/27/20 Page 4 of 6

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

1lof1
Bank Account Information
Account
#1
Name of Bank:
IberiaBank
Account Number:
X1613
Purpose of Account (Operating/Payroll/Tax) ;
Operation
Type of Account (e.g. checki
ype ccount (e.g. checking) Checking
1. Balance per Bank Statement $80,133
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks ($80,133)
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $0

 

 

 

Note: Attach copy of each bank statement and bank reconciliatior

 

Investment Account Information

Type of
Bank / Account Name / Number Instrument

 

None

 

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.
Case 15-28100-AJC

QUARTERLY OPERATING REPORT -

POST CONFIRMATION

Bank
mber

of Account
of Account

Doc 539 “Filed 10/27/20 Page 5of 6

ATTACHMENT NO. 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Date of
Number Transaction Payee Purpose or Description Amount
1103 12/27/2019|Toshiba America Information Final Distribution 24,807.88
1104 42/27/2019|Asus Global PTE Limited Final Distribution 20,123.40
1106 12/27/2019} General Procurement Inc. Final Distribution 12,486.99
41108 12/27/2019] Acer America Corp. Final Distribution 9,353.98
1111 12/27/2019) InfotelUSA.com Final Distribution 4,433.64
1117 12/27/2019} Southern Marine & Aviation Final Distribution 2,653.77
1121 12/27/2019} Arafa Final Distribution 1,785.76
1122 12/27/2019| Thermaltake Final Distribution 1,517.47
1124 12/27/2019) Sabrent Inc. Final Distribution 873.20
1125 12/27/2019|Saco Trading Inc. Final Distribution 762.66
1128 42/27/2019|Quorum Computer de Mexico Final Distribution 594.24
1131 12/27/2019|Kye Systems America Final Distribution 405.65
1132 12/27/2019] Thomson Reuters Final Distribution 174.84
1134 12/27/2019) Travelers Final Distribution 159.98
TOTAL $ 80,133.46

 

 

 

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None

 
Case 15-28100-AJC Doc 539 Filed 10/27/20 Page 6 of 6
STATEMENT OF ACCOUNT

BANG Date 6/30/20 Page 1 of 3

  

 

Popup !BepoUDanadAfgUpyo fff te onda yet AH| fag gf]
43861 118396 **AUTOALL FOR AADC 33+ QP? T4S
wee STAR COMPUTER GROUP INC | 800-968 ri
JOSEPH LUZINSKI LIQUIDATING TRUSTEE ustomer Service
orgest_ 500 W CYPRESS GREEK RD SUITE 400 1-800-682-3231
FORT LAUDERDALE FL 33309
24-hr Online Banking

iberiabank.com

24-hr Phone Banking

 

 

 

 

 

 

CHECKS IN NUMERICAL ORDER

 

Date Check No Amount Daie Check No Amount

6/29 1113 3,470.81 6/24 1129" 581.03

(*) Check Numbers Missing

DAILY BALANCE INFORMATION

Date Balance Date Balance —_—dDate Balance
6/01 84,185.30 6/24 83,604.27 6/29 80,133.46

 

Piease examine this statement upan receipt and report al once if you find any difference.
if no errer is reporled in 30 days, the account wifi be considered correct. All items are credited subject to final payment, oaoosses
